IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00437-CR

KAMERON PEARSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-1028-C1


                           MEMORANDUM OPINION


       After pleading guilty under a plea bargain and waiving his right of appeal,

Appellant Kameron Pearson filed a pro se “motion nunc pro tunc reformation of

judgment to delete requirement to pay attorney’s fees.” The trial court denied the motion,

and Pearson has filed a pro se notice of appeal of that order.

       We do not have appellate jurisdiction of the denial of a motion for judgment nunc

pro tunc. Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dism’d). The

appropriate remedy to obtain review of the denial of a nunc pro tunc motion is by a
petition for writ of mandamus. Ex parte Forooghi, 185 S.W.3d 498 (Tex. Crim. App. 2006)

(Johnson, J., concurring statement); see also Ex parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim.

App. 2004). Accordingly, we dismiss this appeal for want of jurisdiction.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 23, 2015
Do not publish
[CR25]




Pearson v. State                                                                        Page 2